Pryor, J.,
(concurring.) I concur in the decision, but upon the ground that the case is neither within the letter nor the spirit of the law according immunity to witnesses from service of process. The process was not served upon the witness, but on the defendant corporation, of which the witness was president and director. “Personal service of a summons upon a defendant, being a foreign corporation, must be made by delivering a copy thereof to the president, ” etc. Code, § 432. Thus it is the corporation that is served, and not the president to whom the copy summons is delivered. The policy of the law is not to repel foreign witnesses from our jurisdiction by apprehension of personal consequences; but, by the delivery of the summons against the corporation to the president, he incurred no personal peril or embarrassment. Indeed, the interests of justice are promoted, rather than obstructed, by upholding this service, instead of sending the citizen to a foreign country for redress of his grievance. Sheehan v. Railroad Co., 3 ÍT. Y. Supp. 790', is a special term decision, and, I think, is unsupported by reason or authority.